DETAILED ACTION
In response to remarks filed on 29 March 2022
Status of Claims
Claims 1-11 are pending;
Claims 1-10 are currently amended;
Claim 11 is new;
Claim 11 is objected;
Claims 1-10 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 29 March 2022 have been fully considered but the new limitations added to address the 112 rejections still read on the prior art. Claim 2 would be allowable if the limitations of claim 11 are added into claim 2. Claim 1 would be allowable if the claim mirrors claim 2 merged with claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (China Patent Publication No. 102619248).
As to Claim 1, Zhang discloses a method for constructing a grooving device for an underground structure, the method comprising: 
building two working platforms (8, 13) in two working shafts (9, 12) on two ends, respectively, of a section of an underground structure; 
installing a grooving device (1) such that two ends of the grooving device are built in the two working shafts separately by two methods: 
drilling one or more holes (9, 12) to thread the two ends of the grooving device, or 
grooving directly from an external side such as above or on one lateral side of the mountain; 
defining a two-dimensional contour line in the section of the underground structure (Figure 1); 
cutting a groove using the grooving device (1) along the two-dimensional contour line of the section of the underground structure by two methods: 
grooving and grouting concrete at the same time or 
grooving (1) without grouting concrete at the same time; and 
excavating rock and soil in the contour line (Figure 1).
As to Claim 2, Zhang discloses a grooving device for underground structures, the grooving device comprising: an excavating device comprising a frame (8, 13, 14), a chain blade (1) and a driving device (4), the chain blade comprising a chain and blades fixed on the chain, the frame comprising an in-groove frame (14) inside a groove and two both-end frames (8, 13) outside the groove, the in-groove frame comprising a front frame (Portion of 14 adjacent 2) and a rear frame (Portion of 14 adjacent 3), the front frame being equipped with a track (Element holding 1) for chain blade operation on the front frame, a translation device (2, 3) for each of two working shafts, a transmission device (5), and chain wheels (10, 11), the both-end frames (8, 13) being separately connected to the translation devices (2, 3) in the two working shafts and mounted with the transmission device (5), whereby, during operation, the translation devices (2, 3) in the working shafts drive corresponding both-end -3-Application No. 16/479,214Attorney Docket No. 20080.0002-00frames simultaneously to move according to a contour track (Figure 1), the both-end frame driving the chain blades on the front-end track of the in-groove frame along the same track (Figure 1), the driving device (4) drives the chain blade and the blades on the track of the front frame excavate rock and soil to perform grooving, the chain blade bringing the excavated rock and soil into the working shafts (Figure 1).
As to Claim 3, Zhang discloses the invention of Claim 2 (Refer to Claim 2 discussion). Zhang also discloses wherein the chain blade comprises a multi-row chain blade and the blade comprises blades that are self-grinding structures (Figure 1).
As to Claim 4, Zhang discloses the invention of Claim 2 (Refer to Claim 2 discussion). Zhang also discloses wherein a center line of the chain blade is a spatial curve (Figure 1).
As to Claim 5, Zhang discloses the invention of Claim 2 (Refer to Claim 2 discussion). Zhang also discloses the grooving device for underground structures is characterized in that the said chain blade replaces chains and blades in the working shaft, wherein the chain and blade are adapted to meet a predetermined geological condition for a predetermined thickness requirement (Figure 1).
As to Claim 6, Zhang discloses the invention of Claim 3 (Refer to Claim 3 discussion). Zhang also discloses wherein the chain blade comprises a multi-row chain blade, that is adapted to excavate simultaneously or separately as necessary (Figure 1).
As to Claim 7, Zhang discloses the invention of Claim 6 (Refer to Claim 6 discussion). Zhang also discloses wherein the multi-row chain blade is arranged in a cone shape on an excavation face (Figure 1).
As to Claim 8, Zhang discloses the invention of Claim 2 (Refer to Claim 2 discussion). Zhang also discloses further comprising concrete nozzles are equipped at a tail end of the rear frame (Figure 1).
As to Claim 9, Zhang discloses the invention of Claim 2 (Refer to Claim 2 discussion). Zhang also discloses further comprising a reinforcement arrangement device at a tail end of the rear frame (Figure 1).
As to Claim 10, Zhang discloses the invention of Claim 1 (Refer to Claim 1 discussion). Zhang also discloses wherein said working shafts are existing structures (Figure 1).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if the limitations are added to claim 2.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678